DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on June 30, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 30, 2022 has been entered.
The amendment of claims 1,7, 9, 15 and 17 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson’016 (US 2005/0095016), and further in view of Hamaguchi’209 (US 2004/0218209), Chen’787 (US 2007/0136787) and Blaylock’932 (US 5,550,932).
     With respect to claim 9, Simpson’016 teaches a printer (Fig.5, item 520), comprising: 
     a print head [as shown in Fig.4, the check is being printed in step 450. Therefore, a print head is considered being disclosed to perform printing]; 
     a control circuit configured to receive first and second font elements and perform a printing operation [as shown in Fig.1, the printed check includes different font elements including the first and the second font elements]; and 
     generates a graphical character based on the first font element and an augmented symbol [as shown in Fig.1, the check is being printed with the bank line which are in the “MICR” front. Therefore, a graphical character based on the first font element and an augmented symbol is considered being generated to print the bank line]; and Atty. Dkt. No. 4375.1480000Capital One Ref: IDF6958- 20 – 
     performs the printing operation by transmitting, to the print head, an instruction to print the graphical character (Fig.4, step 450).  
     Simpson’016 does not teach the second font element including a memory address associated with an identifier, wherein the control circuit: performs an authentication protocol with a peripheral device; retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device, wherein the identifier comprises a printer name, serial number, MAC address or authentication key corresponding to the printer.
     Hamaguchi’209 teaches the second font element including a memory address associated with an identifier [the printer fonts are being searched from the ROM according to the character codes in the received data (paragraph 174). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a memory address associated the font in the received data having character codes (the identifier) because this will enable the printer to search the desired printer fonts in the ROM instead of in other storages devices].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simpson’016 according to the teaching of Hamaguchi’209 to include address information associated with the font in the received data because this will allow the printer to locate the desired font for a received print job more effectively.
     The combination of Simpson’016 and Hamaguchi’209 does not teach wherein the control circuit: performs an authentication protocol with a peripheral device; retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device, 
     Chen’787 teaches wherein the control circuit: performs an authentication protocol with a peripheral device (paragraphs 39);
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016 and Hamaguchi’209 according to the teaching of Chen’787 to require user authentication from a computer to access to a printer because this will allow enhance the security of the printing system.
     The combination of Simpson’016, Hamaguchi’209 and Chen’787 does not teach retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device, wherein the identifier comprises a printer name, serial number, MAC address or authentication key corresponding to the printer.
    Blaylock’932 teaches retrieves an identifier from a memory of the peripheral device based on the second font element [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)],
     wherein the identifier comprises a printer name, serial number [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)], MAC address or authentication key corresponding to the printer.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209 and Chen’787 according to the teaching of Blaylock’932 to assign the MICR font with a same unique code serial number as the serial number of the printer because this will enhance the security of the MICR font.
     The combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 does not teach retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device.
      Since Simpson’016 teaches that a check is being printed with different fonts including the first font and the second font (the MICR font) (Fig.1 and Fig.4, step 450), Chen’787 teaches that the authentication is require when the desired printing resource is needs to be accessed (Fig.3, steps 320 and 360) and Blaylock’932 teaches that the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform authentication first before downloading the MICR character font having a same unique code serial number as the serial number of the printer from a computer (retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device) because will enhance the security of the MICR font.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 to perform authentication first before downloading the MICR character font having a same unique code serial number as the serial number of the printer from a computer (retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device) because will enhance the security of the MICR font.
     With respect to claim 11, which further limits claim 9, Simpson’016 teaches wherein the first font element comprises information about a font typeface, spacing, orientation, bitmap, height, pitch, or weight of the graphical character [regarding to the bank line 110 shown in Fig.1].  
     With respect to claim 12, which further limits claim 9, Simpson’016 teaches wherein the augmented symbol comprises information about a font typeface, spacing, orientation, bitmap, height, pitch, or weight of the graphical character [regarding to the bank line 110 shown in Fig.1], 
     The combination of Simpson’016, Hamaguchi’209 and Chen’787 does not teach wherein the information is determined based on information associated to the identifier.
     Blaylock’932 teaches to wherein the information is determined based on information associated to the identifier [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209 and Chen’787 according to the teaching of Blaylock’932 to assign the MICR font with a same unique code serial number as the serial number of the printer because this will enhance the security of the MICR font.
     With respect to claim 14, which further limits claim 9, Simpson’016 teaches wherein the graphical character comprises a symbol of a magnetic ink character recognition (MICR) font [as shown in Fig.1, the check is being printed with the bank line which are in the “MICR” front.].  
     With respect to claim 16, which further limits claim 9, combination of Simpson’016, Hamaguchi’209 and Chen’787 does not teach wherein the retrieving comprises retrieving an authentication key from the memory of the peripheral.  
     Blaylock’932 teaches wherein the retrieving comprises retrieving an authentication key from the memory of the peripheral [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016 and Chen’787 according to the teaching of Blaylock’932 to assign the MICR font with a same unique code serial number as the serial number of the printer because this will enhance the security of the MICR font.
     With respect to claims 1, 3, 4, 6 and 8, they are method claims that claim how the printer of claims 9, 11, 12, 14 and 16 to print a check.  Claims 1, 3, 4, 6 and 8 are obvious in view of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 because the claimed combination operates at the same manner as described in the rejected claims 9, 11, 12, 14 and 16. In addition, the reference has disclosed a printer to print a check, the process (method) to print a check is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to print a check.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson’016 (US 2005/0095016), Hamaguchi’209 (US 2004/0218209), Chen’787 (US 2007/0136787), Blaylock’932 (US 5,550,932) and further in view of Fukushima’929 (US 2003/0025929).
     With respect to claim 13, which further limits claim 9, the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 does not teach wherein the printing comprises printing the graphical character on a security paper, and enables authentication of the security paper by a device configured to read the graphical character.  
     Fukushima’929 taches wherein the printing comprises printing the graphical character on a security paper [the print data is being printed on the print sheet when the security level of the sheet is higher or equal to the security of the print data (paragraph 6)], and 
     enables authentication of the security paper by a device configured to read the graphical character [the print data is being printed on the print sheet when the security level of the sheet is higher or equal to the security of the print data (paragraph 6). Therefore, the graphical character in the print data is being read in order to determine if security level of the sheet is higher or equal to the security of the print data].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 according to the teaching of Fukushima’929 to print a check on a paper which has desired security level because this will enhance the security of the printed check.
     With respect to claim 5, it is a method claim that claims how the printer of claim 13 to print a check.  Claim 5 is obvious in view of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932 and Fukushima’929 because the claimed combination operates at the same manner as described in the rejected claims 13. In addition, the reference has disclosed a printer to print a check, the process (method) to print a check is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to print a check.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson’016 (US 2005/0095016), Hamaguchi’209 (US 2004/0218209), Chen’787 (US 2007/0136787) and Blaylock’932 (US 5,550,932) and further in view of Kondo’610 (US 2018/0232610).
     With respect to claim 15, which further limits claim 9, the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 does not teach wherein the retrieving comprises retrieving the identifier from a memory cell of the memory corresponding to the memory address. 
     Since Chen’787 teaches that the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer and the unique code serial number of the MICR needs to match with the serial number of the printer in order to perform printing with the MICR font (Fig.6, step 62 and col.8, lines 53-61) and Hamaguchi’209 teaches the printer fonts are being searched from the ROM according to the character codes in the received data (paragraph 174), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the memory address storing the printer’s serial number in the received font data and to obtain the printer’s serial number according to the said memory address to compare the printer serial number included in the requested font  (wherein the retrieving comprises retrieving the identifier from a memory cell of the memory corresponding to the memory address) because this will allow the printer’s serial number to be obtained more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932 and Kondo’610 to include the memory address storing the printer’s serial number in the received font data and to obtain the printer’s serial number according to the said memory address to compare the printer serial number included in the requested font  (wherein the retrieving comprises retrieving the identifier from a memory cell of the memory corresponding to the memory address) because this will allow the printer’s serial number to be obtained more effectively.
     With respect to claim 7, it is a method claim that claims how the printer of claim 15 to print a check.  Claim 7 is obvious in view of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932 and Kondo’610 because the claimed combination operates at the same manner as described in the rejected claims 13. In addition, the reference has disclosed a printer to print a check, the process (method) to print a check is inherent disclosed to be performed by a processor in the printer when the printer performs the operation to print a check.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson’016 (US 2005/0095016), Hamaguchi’209 (US 2004/0218209), Chen’787 (US 2007/0136787), Blaylock’932 (US 5,550,932) and further in view of Saikawa’307 (US 2007/0242307) and Meadow’334 (US 2002/0174334).
     With respect to claim 17, Simpson’016 teaches a system (Fig.5) for authenticating a document, comprising: 
     a printing device (Fig.5, item 520), comprising: 
     a print head [as shown in Fig.4, the check is being printed in step 450. Therefore, a print head is considered being disclosed to perform printing]; 
     a printing control circuit configured to receive first and second font elements and perform a printing operation [as shown in Fig.1, the printed check includes different font elements including the first and the second font elements]; 
     generates a graphical character based on the first font element and an augmented symbol corresponding to the identifier [as shown in Fig.1, the check is being printed with the bank line which are in the “MICR” front. Therefore, a graphical character based on the first font element and an augmented symbol is considered being generated];
     the control circuit performs the printing operation by transmitting, to the print head, an instruction to print a document comprising the graphical character (Fig.4, step 450); 
     Simpson’016 does not teach the second font element including a memory address associated with an identifier; an image sensor; and a computing device coupled to the image sensor, the computing device comprising a controller; wherein: the control circuit performs an authentication protocol with a peripheral device; the control circuit retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication protocol with the peripheral device, generates a graphical character based on the first font element and an augmented symbol corresponding to the identifier; the computing device reads the document comprising the graphical character to determine validity of the document; and the computing device enables authenticating of the document based on the determination; wherein the identifier comprises a printer name, serial number, MAC address or authentication key corresponding to the printer.  
     Hamaguchi’209 teaches the second font element including a memory address associated with an identifier [the printer fonts are being searched from the ROM according to the character codes in the received data (paragraph 174). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a memory address associated the font in the received data having character codes (the identifier) because this will enable the printer to search the desired printer fonts in the ROM instead of in other storage devices].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simpson’016 according to the teaching of Hamaguchi’209 to include address information associated with the font in the received data because this will allow the printer to locate the desired font for a received print job more effectively.
     The combination of Simpson’016 and Hamaguchi’209 does not teach an image sensor; and a computing device coupled to the image sensor, the computing device comprising a controller; wherein: the control circuit performs an authentication protocol with a peripheral device; the control circuit retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication protocol with the peripheral device, generates a graphical character based on the first font element and an augmented symbol corresponding to the identifier; the computing device reads the document comprising the graphical character to determine validity of the document; and the computing device enables authenticating of the document based on the determination; wherein the identifier comprises a printer name, serial number, MAC address or authentication key corresponding to the printer.  
     Chen’787 teaches wherein the control circuit: performs an authentication protocol with a peripheral device (paragraphs 39);
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016 and Hamaguchi’209 according to the teaching of Chen’787 to require user authentication from a computer to access to a printer because this will allow enhance the security of the printing system.
     The combination of Simpson’016, Hamaguchi’209 and Chen’787 does not teach an image sensor; and a computing device coupled to the image sensor, the computing device comprising a controller; the control circuit retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication protocol with the peripheral device, generates a graphical character based on the first font element and an augmented symbol corresponding to the identifier; the computing device reads the document comprising the graphical character to determine validity of the document; and the computing device enables authenticating of the document based on the determination; wherein the identifier comprises a printer name, serial number, MAC address or authentication key corresponding to the printer.    
    Blaylock’932 teaches retrieves an identifier from a memory of the peripheral device based on the second font element [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)];
     wherein the identifier comprises a printer name, serial number [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)], MAC address or authentication key corresponding to the printer.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209 and Chen’787 according to the teaching of Blaylock’932 to assign the MICR font with a same unique code serial number as the serial number of the printer because this will enhance the security of the MICR font.
     The combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 does not teach retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device.
      Since Simpson’016 teaches that a check is being printed with different fonts including the first font and the second font (the MICR font) (Fig.1 and Fig.4, step 450), Chen’787 teaches that the authentication is require when the desired printing resource is needs to be accessed (Fig.3, steps 320 and 360) and Blaylock’932 teaches that the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform authentication first before downloading the MICR character font having a same unique code serial number as the serial number of the printer from a computer (retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device) because will enhance the security of the MICR font.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 to perform authentication first before downloading the MICR character font having a same unique code serial number as the serial number of the printer from a computer (retrieves an identifier from a memory of the peripheral device based on the second font element, in response to performing the authentication with the peripheral device) because will enhance the security of the MICR font.
     The combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 does teaches an image sensor; and a computing device coupled to the image sensor, the computing device comprising a controller coupled to a memory; the computing device reads the document comprising the graphical character to determine validity of the document; and the computing device enables authenticating of the document based on the determination.  
    Saikawa’307 teaches an image sensor (Fig.5, items 11 and 12); and 
     a computing device (Fig.5, item 110) coupled to the image sensor [as shown in Fig.5, the computing device connects to print medium processing apparatus including the image scanner 11 and image scanner 12], 
     the computing device comprising a controller coupled to a memory [as shown in the host computer (Fig.5, item 110) includes a control unit 111. Examiner views that a memory is inherent disclosed to connect to the control unit 111 in order to enable the host computer 110 to perform its desired functions]; 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to the combination of Simpson’016, Hamaguchi’209, Chen’787 and Blaylock’932 according to the teaching of Saikawa’307 to include a computer to instruct an image sensor to read a check because this will allow an image associated with a check to be obtained more effectively.
     The combination of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932 and Saikawa’307 does not teach the computing device reads the document comprising the graphical character to determine validity of the document; and the computing device enables authenticating of the document based on the determination.  
     Meadow’334 teaches the computing device (Fig.6, item 610) reads the document comprising the graphical character to determine validity of the document (paragraphs 60-62); and the computing device enables authenticating of the document based on the determination (paragraphs 60-62).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932 and Saikawa’307 according to the teaching of Meadow’334 to validate a check according to the information being printed on the check because this will enhance the security of the check.
     With respect to claim 19, which further limits claim 17, Simpson’016 teaches wherein the first font element comprises first font information about a font typeface, spacing, orientation, bitmap, height, pitch, or weight of the graphical character [as shown in Fig.1, a check is being printed with different fonts], wherein the augmented symbol comprises third font information about a font typeface, spacing, orientation, bitmap, height, pitch, or weight of the graphical character [as shown in Fig.1, a check is being printed with different fonts] and 
     The combination of Simpson’016, Chen’787, Saikawa’307 and Meadow’334 does not teach wherein the third font information is determined based on information associated to the identifier.  
     Blaylock’932 teaches wherein the third font information is determined based on information associated to the identifier [the MICR character font downloaded from a computer having a same unique code serial number as the serial number of the printer is being obtained from a computer (Fig.6, step 62 and col.8, lines 53-61)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787, Saikawa’307 and Meadow’334 according to the teaching of Blaylock’932 to determine if the required font for printing a check is allowed because this will enhance the security of printing a check.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson’016 (US 2005/0095016), Hamaguchi’209 (US 2004/0218209), Chen’787 (US 2007/0136787), Blaylock’932 (US 5,550,932), Saikawa’307 (US 2007/0242307), Meadow’334 (US 2002/0174334) and further in view of Fukushima’929 (US 2003/0025929).
     With respect to claim 20, which further limits claim 17, the combination of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932, Saikawa’307 and Meadow’334 does not teach wherein the document comprises a security paper, and wherein the computing device enables execution of the document based on the determination.  
     Fukushima’929 taches wherein the document comprises a security paper, and wherein the computing device enables execution of the document based on the determination [the print data is being printed on the print sheet when the security level of the sheet is higher or equal to the security of the print data (paragraph 6)], and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Simpson’016, Hamaguchi’209, Chen’787, Blaylock’932, Saikawa’307 and Meadow’334 according to the teaching of Fukushima’929 to print a check on a paper which has desired security level because this will enhance the security of the printed check.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Engelman’173 (US 2005/0094173) discloses a method, computer program product and system for managing font resources using system independent references. A resource library may store a table, referred to herein as the "resource access table" that contains an entry for each base font resource.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674